Citation Nr: 9912025	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  97-29 353A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death and eligibility for Chapter 35 benefits based 
on a grant of service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1958 to 
December 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied entitlement to service connection for 
the cause of the veteran's death and eligibility for Chapter 
35 benefits based on a grant of service connection for the 
cause of the veteran's death.  


REMAND

The Board has a duty to assist the veteran in the development 
of facts pertinent to his claim and ensure full compliance 
with due process.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1998); 38 C.F.R. § 3.159 (1998).  This duty to assist 
involves obtaining potentially relevant medical reports.  
Lind v. Principi, 3 Vet. App. 493, 494 (1992) (federal 
agencies); White v. Derwinski, 1 Vet. App. 519, 521 (1991) 
(private records); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992) (Social Security records).  

The appellant, the veteran's widow, contends that she is 
entitled to service connection for the cause of the veteran's 
death.  In December 1995, the veteran died at age 56.  The 
cause of death, as listed on the death certificate, was acute 
coronary insufficiency due to coronary artery disease.  At 
the time of death, he was service-connected for, among other 
things, post traumatic stress disorder (PTSD).  Nonservice-
connected disabilities included, among other things, 
hypertensive cardiovascular disease, status-post coronary 
artery bypass graft with hypertension, and diabetes mellitus 
with peripheral neuropathy.  The appellant asserts that PTSD 
was a contributory cause of death.  The Board notes that, for 
purposes of the regulations, a contributory cause of death is 
defined to be one that "contributed substantially or 
materially" to death, that it "combined" to cause death, 
that it "aided or lent assistance" to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death but rather a causal connection must be 
shown.  38 C.F.R. § 3.312 (1998).

Letters from the veteran's private treating physicians, Drs. 
Mark A. Stafford and Leland W. Eaton, dated in August 1997 
and September 1997, essentially assert that the veteran's 
atherosclerosis was caused by stress resulting from military 
service and that PTSD caused the veteran's pain, which was a 
contributing factor to the stress placed on the veteran's 
heart.  On the other hand, although a past medical history of 
PTSD is noted throughout the file, it does not appear to play 
a prominent role in his over-all medical picture, based on 
the evidence currently on file.  Further, it is noted that 
the hospital records from the veteran's final hospitalization 
are not associated with the file.  

It is the Board's view that a medical opinion is necessary to 
determine whether the veteran's PTSD "contributed 
substantially or materially" to death, that it "combined" 
to cause death, or that it "aided or lent assistance" to 
the production of death.  In view of the foregoing, this case 
is REMANDED for the following actions:

1.  The RO should, with the assistance of 
the appellant as needed, associate the 
hospital records from the veteran's final 
hospitalization with the claims file.  
Further, to the extent that outpatient 
treatment records or private medical 
records are available, which are not 
already associated with the claims file, 
for the veteran's treatment during 1995, 
those should also be associated with the 
claims file, including the treatment 
records of Drs. Mark A. Stafford and 
Leland W. Eaton.  After obtaining the 
appropriate signed authorization for 
release of information forms from the 
appellant, the RO should contact each 
physician, hospital, or treatment center, 
identified by the appellant, including 
those mentioned above, to request 
specifically any and all medical or 
treatment records or reports relevant to 
the above mentioned claim.  All pieces of 
correspondence, as well as any medical or 
treatment records obtained, should be 
made a part of the claims folder.  If 
private treatment is reported and those 
records are not obtained, the appellant 
and her representative should be provided 
with information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1998). 

2.  After assembling the aforementioned 
data, the RO should arrange for the 
claims file to be reviewed by a VA 
cardiologist and VA psychiatrist.  The 
examiners are requested to render an 
opinion, in writing, with reasons and 
rationales, indicating whether PTSD was a 
contributory factor in the cause of the 
veteran's death.  Specifically, the 
examiners should address whether PTSD 
"contributed substantially or 
materially" to death, "combined" to 
cause death, or "aided or lent 
assistance" to the production of death.  
The examiners should discuss whether PTSD 
"casually shared" in producing death or 
whether the evidence is sufficient to 
show an actual "causal connection" 
between PTSD and the veteran's death.  

The examiners are also asked, based on 
their review of the evidence of record, 
to discuss the level of impact, if any, 
the veteran's nonservice-connected 
medical disabilities, as opposed to PTSD, 
had on his death.  Further, the examiners 
should specifically offer an opinion on 
whether the veteran's atherosclerotic 
disease was caused from stress, whether 
PTSD manifested itself in the form of 
physiological symptoms, and the effect of 
those symptoms on the veteran's death.  

Finally, the examiners are requested to 
address the apparent conflict between the 
private physicians' August and September 
1997 statements, the March 1994 History 
and Physical indicating that there was no 
psychosomatic cause of the veteran's 
chest pain, and the January 1994 Report 
of Consultation that notes that there was 
a psychogenic component to the veteran's 
chest pain.  

The claims file must be made available to 
the examiners and the opinions associated 
with the claims file.  If there appears 
to be no causal connection between PTSD 
and the veteran's death, that should be 
set out in the opinion.  

3.  The appellant should be advised that 
while the case in on remand status, she 
is free to submit additional evidence and 
argument.  See Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992). 

4.  The RO should then readjudicate the 
issue of entitlement to service 
connection for the cause of the veteran's 
death.  All additional evidence and 
argument submitted by the appellant 
should be considered.  In the event the 
benefits sought are not granted, the 
appellant and her representative should 
be provided with a supplemental statement 
of the case and afforded a reasonable 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this claim.  No action is required 
of the appellant until she is notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


